DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 9, filed 06/09/2022, with respect to the objection to the Specification have been fully considered and are partially persuasive.
While the Examiner is in agreement that some of the unclear, inexact, or verbose terms used in the specification have been corrected (e.g., correcting “that there is no checking action” to “that the checking action has not occurred” in paragraph [0006]), some of the amendments have introduced new concerns. For example, referring to Paragraphs [0007]-[0008] of the marked-up version, “whether or not the notification has been occurred” and “the notification action has been occurred” are grammatically incorrect. Accordingly, the Specification remains objected to.
Applicant’s arguments, see Pgs. 9-10, filed 06/09/2022, with respect to the 35 USC 112(f) interpretation have been fully considered and are persuasive. 
The amended claims remove language which previously invoked interpretation under 35 USC 112(f). Accordingly, the 35 USC 112(f) interpretation has been withdrawn. 
Applicant’s arguments, see Pgs. 10-12, filed 06/09/2022, with respect to the 35 USC 112(b) rejection of claims 1-8 have been fully considered and are partially persuasive.
Regarding claim 1, “the roadway adjacent to a stall where the own vehicle is parked” has been corrected to “a roadway adjacent to a stall where the own vehicle is parked”, thereby correcting the previously-raised lack of antecedent basis. However, the amended limitations introduce further concerns which necessitate rejection under 35 USC 112(b), as will be discussed further below.
Regarding claim 2, the cancellation of claim 2 is hereby acknowledged, thereby rendering the 35 USC 112(b) rejection moot.
Regarding claim 3, the Examiner respectfully disagrees with Applicant’s argument that the 35 USC 112(b) rejection is overcome. The Examiner notes that language such as "the records in which the check direction same as the check direction” and "indicating that there is the notification action" are written in improper idiomatic English and are therefore unclear. Accordingly, claim 3 remains rejected under 35 USC 112(b).
Regarding claim 5, “the roadway adjacent to a stall where the own vehicle is parked” has been corrected to “a roadway adjacent to a stall where the own vehicle is parked”, thereby correcting the previously-raised lack of antecedent basis. However, the amended limitations introduce further concerns which necessitate rejection under 35 USC 112(b), as will be discussed further below.
Regarding claim 6, the cancellation of claim 6 is hereby acknowledged, thereby rendering the 35 USC 112(b) rejection moot.
Regarding claim 7, the Examiner respectfully disagrees with Applicant’s argument that the 35 USC 112(b) rejection is overcome. The Examiner notes that language such as "the records in which the check direction same as the check direction” and "indicating that there is the notification action" are written in improper idiomatic English and are therefore unclear. Accordingly, claim 7 remains rejected under 35 USC 112(b).
Applicant’s arguments, see Pgs. 12-18, filed 06/09/2022, with respect to the 35 USC 103 rejection of claims 1-3 and 5-7 have been fully considered but are not persuasive. 
Applicant argues that Shimizu, Hampiholi, and Baek fail to teach or suggest "wherein the processor...  detects a direction in which the driver tends to neglect checking safety; stores, in the memory, records associating the check direction, the direction information, and occurrence information showing whether or not the notification action has been occurred; and calculates an accumulated value of the number of records in which the occurrence information shows that the notification action has been occurred, and the check direction and the direction information are consistent, and when the calculated accumulated value is equal to or more than a set number, gives an instruction to execute an action to notify the driver the direction in which the driver tends to neglect checking safety and a direction for which the driver has neglected checking safety, based on the direction in which the driver tends to neglect checking safety." The Examiner respectfully disagrees.
In particular, Applicant argues (Pg. 17) that none of Shimizu, Hampiholi, or Baek “disclose that the processor detects a direction in which the driver tends to neglect checking safety, and an action to notify the driver the direction in which the driver tends to neglect checking safety and a direction for which the driver has neglected checking safety is executed, based on the direction in which the driver tends to neglect checking safety as claimed in the present invention.” The Examiner respectfully disagrees, and refers first to paragraph of [0062] of Hampiholi, which discloses "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514.” Here, Hampiholi detects a direction (i.e., head nodding) in which the driver tends to neglect checking safety (as such head nodding classifies the driver as being distracted, or in other words, neglecting checking safety). Hampiholi further discloses in paragraph [0066] "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." The Examiner has interpreted the head nodding of paragraph [0062] to correspond to a failure to look ahead, as head nodding would interrupt focused attention in a forward direction, which is supported by Hampiholi’s designation of an assigned risk for such a scenario. After the severity rank is assigned, Hampiholi discloses ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..." Hampihioli further discloses ([0018]): “The distraction monitoring system may perform a different action (e.g., provide a visual alert, provide an audible alert, and/or perform a vehicle control) responsive to different levels of distraction severity, as different types of distractions may benefit from different types of warnings/responses. In this way, a driver may be alerted to his/her distraction in an appropriate manner based on an intelligent combination of the different types of data.” Thus, when it is determined that the driver is not looking ahead, the driver would receive a visual alert associated with not looking ahead (i.e., R=1 and the associated visual alert), thereby indicating the direction in which the driver tends to neglect checking safety (with reference to historical data) and has neglected checking safety (as the driver has presently failed to look ahead). 
Therefore, Shimizu, Hampiholi, and Baek do teach/disclose the claimed invention and it would have been obvious to one of ordinary skill in the art to combine these references to render the present claims obvious. Accordingly, the 35 USC 103 rejection of claims 1-3 and 5-7 is upheld, though the Examiner notes that the limitations “receives positioning signals transmitted from a GPS satellite, and calculate a latitude and a longitude of the own vehicle as positional information based on positioning signals received;” and “controls a display, a speaker, or a vibrator disposed in the own vehicle to execute a notification action when determining that the checking action by the driver has not occurred,” were not present in a previously-examined claim set and therefore necessitate further search and consideration. Upon further search and consideration, a new rejection is made in view of Shimizu and Hampiholi.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. In particular, the phraseology of several sections of the specification suggest that the passages have been machine translated, resulting in a loss in clarity. Examples of some unclear, inexact or verbose terms used in the specification are:
In paragraph [0007]: “whether or not the notification has been occurred” and “the notification action has been occurred”
In paragraph [0008]: “whether or not the notification has been occurred” and “the notification action has been occurred”

Claim Objections
Claims 1, 3, 5 and 7 objected to because of the following informalities:
In claim 1, "has been occurred" should be "has occurred"
In claim 3, "has been occurred" should be "has occurred"; "has not been occurred" should be "has not occurred"; and "is continuously occurred" should be "continuously occurs"
In claim 5, "based on positioning signals received" should be "based on the received positioning signals"
In claim 7, "when determined in the check occurrence determination step" should be "when it is determined in the check occurrence determination step"; “has been occurred” should be “has occurred”; and “is continuously occurred” should be “continuously occurs”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "based on positional information" makes it unclear whether the position information is required to be the same positional information as the newly amended positional information based on positioning signals. For the purposes of this Examination, the limitation will be interpreted as being directed towards positional information based on positioning signals. The Examiner recommends amending the limitation to “based on the positional information”, particularly if the positional information based on positioning signals is the only positional information of concern. Further, there is a lack of antecedent basis in the claims for “the number of records in which the occurrence information shows…”; the Examiner recommends amending to “a number of records in which the occurrence information shows…” in order to provide proper antecedent basis.
Claims 3-4 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 3-4 are rejected under similar reasoning as claim 1 above.
Regarding claim 3, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. In particular, the limitations "the records in which the check direction same as the check direction is registered" and "indicating that there is the notification action" are written in improper idiomatic English.
Regarding claim 5, there is a lack of antecedent basis in the claims for “the number of records in which the occurrence information shows…”; the Examiner recommends amending to “a number of records in which the occurrence information shows…” in order to provide proper antecedent basis.
Claims 7-8 are dependent upon claim 5 and therefore inherit the above-described deficiencies. Accordingly, claims 7-8 are rejected under similar reasoning as claim 5 above.
Regarding claim 7, the claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. In particular, the limitations "the records in which the check direction same as the check direction determined by the check direction determination step is registered" and "indicating that there is the notification action" are written in improper idiomatic English.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2019/0275942 A1), hereinafter Shimizu, in view of Hampiholi (US 2016/0267335 A1) .

Regarding claim 1, Shimizu teaches an in-vehicle apparatus, comprising:
a processor and a memory,
Shimizu teaches ([0061]): "The display control device 40 is an arithmetic processing unit (controller) constituted by, for example, a central processing unit (CPU) and a processor for video processing. The display control device 40 loads in a memory a program stored in a storage unit 49, and executes instructions included in the program. The display control device 40 includes the video data acquiring unit 41, a vehicle information acquiring unit 42, an adjacent information acquiring unit 43, a bird's-eye view video generator 44, a comparing unit 45, the display controller 48, and the storage unit 49 serving as an internal memory."
wherein the processor determines an unparking direction of an own vehicle in which the in-vehicle apparatus is loaded;
Shimizu teaches ([0046]): "The adjacent information acquiring unit 43 acquires first obstacle information (first information) when the vehicle V1 has moved backward and entered the parked state and second obstacle information (second information) when the vehicle V1 moves forward from the parked state to exit the parked state." Shimizu further teaches ([0151]): "The display control system 1 differs from that of the fifth embodiment in that the bird's eye view video is displayed if the position of an adjacent vehicle has changed in the exiting direction of the vehicle when the vehicle V1 exits the parked state."
acquires parking-lot map information including information of a traveling direction of a roadway within a parking lot based on positional information;
Shimizu teaches ([0270]): "Furthermore, the vehicle V1 may be determined to have entered the parked state, for example, if the current location of the vehicle is determined to be in a parking lot based on the map information of the navigation system and the current location information about the vehicle, which are not illustrated, if the current location of the vehicle is determined to be in the parking space, or if the current location of the vehicle is determined to be in the parking lot through the application of the image processing to the video data acquired by the video data acquiring unit 41." Shimizu further teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1... The predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information."
specifies a roadway adjacent to a stall where the own vehicle is parked based on the parking-lot map information, the positional information, and the unparking direction;
Shimizu teaches ([0270]): "Furthermore, the vehicle V1 may be determined to have entered the parked state, for example, if the current location of the vehicle is determined to be in a parking lot based on the map information of the navigation system and the current location information about the vehicle, which are not illustrated, if the current location of the vehicle is determined to be in the parking space, or if the current location of the vehicle is determined to be in the parking lot through the application of the image processing to the video data acquired by the video data acquiring unit 41." Shimizu further teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1. When the predicted movement direction can be determined, the display controller 48 may display the bird's-eye view video if the position of an adjacent vehicle located on the predicted movement direction side of the vehicle V1 has changed... The predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information." The Examiner has interpreted the “position of an adjacent vehicle located on the predicted movement direction side of the vehicle V1” to correspond to the roadway adjacent to a stall where the own vehicle is parked.
acquires direction information showing at least one of a line of sight or a facing direction of a face of the driver driving the own vehicle;
Shimizu teaches ([0161]): "The driver's seat camera 21B is disposed facing a seating position of a driver's seat of the vehicle V1/ The driver's seat camera 21B photographs the driver seated in the driver's seat so as to be capable of person recognition." Shimizu further teaches ([0180]): "The driver's seat camera 21B takes a photograph so as to be capable of recognizing the face position of the driver relative to the vehicle V1... Alternatively, the driver's seat camera 21B takes a photograph so as to be capable of recognizing a change in the face position of the driver... The expression "face position of the driver" mentioned herein may be replaced with "position of the eyes of the driver"."
However, Shimizu does not outright teach  receiving positioning signals transmitted from a GPS satellite, calculating a latitude and a longitude of the own vehicle as positional information based on positioning signals received, determining a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway based on the traveling direction of the roadway and the unparking direction, setting a detection range based on the check direction and determines whether or not at least one of the line of sight or the facing direction of the face of the driver is within the detection range so as to determine occurrence of the checking action, controlling a display, a speaker, or a vibrator disposed in the own vehicle to execute a notification action when determining that the checking action by the driver has not occurred, detecting a direction in which the driver tends to neglect checking safety, storing, in the memory, records associating the check direction, the direction information, and occurrence information showing whether or not the notification action has been occurred, calculating an accumulated value of a number of records in which the occurrence information shows that the notification action has been occurred, and the check direction and the direction information are consistent, and when the calculated accumulated value is equal to or more than a set number, giving an instruction to execute an action to notify the driver the direction in which the driver tends to neglect checking safety and a direction for which the driver has neglected checking safety, based on the direction in which the driver tends to neglect checking safety. Hampiholi teaches a driver distraction detection system comprising:
receives positioning signals transmitted from a GPS satellite, and calculate a latitude and a longitude of the own vehicle as positional information based on positioning signals received;
Hampiholi teaches ([0034]): "A navigation subsystem 311 of in-vehicle computing system 200 may generate and/or receive navigation information such as location information (e.g., via a GPS sensor and/or other sensors from sensor subsystem 210)…" One of ordinary skill in the art would recognize that GPS is known to provide location information in the form of latitudinal and longitudinal coordinates.
determines a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway based on the traveling direction of the roadway and the unparking direction;
Hampiholi teaches ([0062]): "If, in another example, the driver data indicates that the driver's eye is looking in a direction other along the trajectory of the vehicle, for prolonged times (as derived from comparing with historical data at 510), it may be determined that the driver is distracted at 514." Hampiholi further teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Though the example provided by Hampiholi stipulates that the vehicle is stopped at a stop light, one of ordinary skill in the art would recognize that such an implementation would be readily modified to instead account for a vehicle stopped inside a parking spot. Such a situation is analogous, as the vehicles in both scenarios are stopped prior to beginning travel in a specified direction.
sets a detection range based on the check direction and determines whether or not at least one of the line of sight or the facing direction of the face of the driver is within the detection range so as to determine occurrence of the checking action;
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example. However, if it is determined that the driver is not looking ahead, and that the vehicle is approaching a turn in the city at a high speed, then the severity rank is determined to be high, R=8, for example." Hampiholi further teaches ([0067]): "If it is determined that the driver is looking ahead, then the method 800 proceeds to 802, where it continues to receive and analyze data as explained earlier. If at 810, it is determined that the driver is not looking ahead, then the method 800 proceeds to 812, where it is checked if the vehicle is at a stop signal or in a garage, for example." Here, the detection range corresponds to the driver looking ahead; looking outside of this range indicates that the driver is not looking ahead.
controls a display, a speaker, or a vibrator disposed in the own vehicle to execute a notification action when determining that the checking action by the driver has not occurred,
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." Hampiholi further teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi even further teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..."
detects a direction in which the driver tends to neglect checking safety;
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514."
stores, in the memory, records associating the check direction, the direction information, and occurrence information showing whether or not the notification action has been occurred;
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi further teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..." Hampiholi even further teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that the generated alert of Hampiholi would require at least temporary storage in the memory in order to provide the alert to the display subsystem 316. That is, the reception of the alert by the display subsystem 316 serves as an association that the notification action has occurred.
and calculates an accumulated value of the number of records in which the occurrence information shows that the notification action has been occurred, and the check direction and the direction information are consistent,
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi further teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..." Hampiholi even further teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position (i.e., whether the check direction and the direction information are consistent).
and when the calculated accumulated value is equal to or more than a set number, gives an instruction to execute an action to notify the driver the direction in which the driver tends to neglect checking safety and a direction for which the driver has neglected checking safety, based on the direction in which the driver tends to neglect checking safety.
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." Hampiholi further teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi even further teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..." Hampiholi still further teaches ([0018]): “The distraction monitoring system may perform a different action (e.g., provide a visual alert, provide an audible alert, and/or perform a vehicle control) responsive to different levels of distraction severity, as different types of distractions may benefit from different types of warnings/responses. In this way, a driver may be alerted to his/her distraction in an appropriate manner based on an intelligent combination of the different types of data.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Hampiholi to provide receiving positioning signals transmitted from a GPS satellite, calculating a latitude and a longitude of the own vehicle as positional information based on positioning signals received, determining a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway based on the traveling direction of the roadway and the unparking direction, setting a detection range based on the check direction and determines whether or not at least one of the line of sight or the facing direction of the face of the driver is within the detection range so as to determine occurrence of the checking action, controlling a display, a speaker, or a vibrator disposed in the own vehicle to execute a notification action when determining that the checking action by the driver has not occurred, detecting a direction in which the driver tends to neglect checking safety, storing, in the memory, records associating the check direction, the direction information, and occurrence information showing whether or not the notification action has been occurred, calculating an accumulated value of a number of records in which the occurrence information shows that the notification action has been occurred, and the check direction and the direction information are consistent, and when the calculated accumulated value is equal to or more than a set number, giving an instruction to execute an action to notify the driver the direction in which the driver tends to neglect checking safety and a direction for which the driver has neglected checking safety, based on the direction in which the driver tends to neglect checking safety. Shimizu and Hampiholi are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Hampiholi, as incorporating the check direction determination unit as disclosed by Hampiholi would advantageously allow for the determination that the driver of the vehicle is distracted, as recognized by Hampiholi ([0066]). On the whole, one would be motivated to incorporate the teachings of Hampiholi in order to address driver distractions in a timely manner, as recognized by Hampiholi ([0017]). Further, the implementation of Hampiholi advantageously provides the driver with an appropriate alert based on the level/kind of distraction ([0018]).

Regarding claim 3, Shimizu and Hampiholi teach the aforementioned limitations of claim 1. However, Shimizu does not outright teach acquiring, from the storage unit, the records in which the check direction same as the check direction determined by the check direction determination unit is registered, when the check occurrence determination unit determines that the checking action has occurred wherein among the acquired records, the processor changes the occurrence information of the records indicating that the notification action has occurred to the occurrence information indicating that the notification action has not occurred, when determined that the checking action continuously occurs for a plurality of times for the check direction based on the acquired records. Hampiholi further teaches:
processor acquires, from the memory, the records in which the check direction same as the check direction is registered, when determining the checking action by the driver has occurred;
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position.
and among the acquired records, changes the occurrence information of the records indicating that the notification action has been occurred to the occurrence information indicating that the notification action has not been occurred, when determined that the checking action by the driver is continuously occurred for a plurality of times for the check direction based on the acquired records.
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Hampiholi to further incorporate the teachings of Hampiholi to provide acquiring, from the memory, the records in which the check direction same as the check direction is registered, when determining the checking action by the driver has occurred and among the acquired records, changing the occurrence information of the records indicating that the notification action has been occurred to the occurrence information indicating that the notification action has not been occurred, when determined that the checking action by the driver continuously occurs for a plurality of times for the check direction based on the acquired records. Shimizu and Hampiholi are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Hampiholi, as incorporating the check direction detection as disclosed by Hampiholi would advantageously allow for the determination that the driver of the vehicle is distracted, as recognized by Hampiholi ([0062]). On the whole, one would be motivated to incorporate the teachings of Hampiholi in order to address driver distractions in a timely manner, as recognized by Hampiholi ([0017]).

Regarding claim 5, Shimizu teaches a control method of an in-vehicle apparatus, the method comprising:
an unparking direction determination step of determining an unparking direction of an own vehicle in which the in-vehicle apparatus is loaded;
Shimizu teaches ([0046]): "The adjacent information acquiring unit 43 acquires first obstacle information (first information) when the vehicle V1 has moved backward and entered the parked state and second obstacle information (second information) when the vehicle V1 moves forward from the parked state to exit the parked state." Shimizu further teaches ([0151]): "The display control system 1 differs from that of the fifth embodiment in that the bird's eye view video is displayed if the position of an adjacent vehicle has changed in the exiting direction of the vehicle when the vehicle V1 exits the parked state."
an acquisition step of acquiring parking-lot map information including information of a traveling direction of a roadway within a parking lot based on the positional information;
Shimizu teaches ([0270]): "Furthermore, the vehicle V1 may be determined to have entered the parked state, for example, if the current location of the vehicle is determined to be in a parking lot based on the map information of the navigation system and the current location information about the vehicle, which are not illustrated, if the current location of the vehicle is determined to be in the parking space, or if the current location of the vehicle is determined to be in the parking lot through the application of the image processing to the video data acquired by the video data acquiring unit 41." Shimizu further teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1... The predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information."
a roadway specification step of specifying a roadway adjacent to a stall where the own vehicle is parked based on the parking-lot map information acquired by the acquisition step, the positional information, and the unparking direction;
Shimizu teaches ([0270]): "Furthermore, the vehicle V1 may be determined to have entered the parked state, for example, if the current location of the vehicle is determined to be in a parking lot based on the map information of the navigation system and the current location information about the vehicle, which are not illustrated, if the current location of the vehicle is determined to be in the parking space, or if the current location of the vehicle is determined to be in the parking lot through the application of the image processing to the video data acquired by the video data acquiring unit 41." Shimizu further teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1. When the predicted movement direction can be determined, the display controller 48 may display the bird's-eye view video if the position of an adjacent vehicle located on the predicted movement direction side of the vehicle V1 has changed... The predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information." The Examiner has interpreted the “position of an adjacent vehicle located on the predicted movement direction side of the vehicle V1” to correspond to the roadway adjacent to a stall where the own vehicle is parked.
a direction information acquisition step of acquiring direction information showing at least one of a line of sight or a facing direction of a face of the driver driving the own vehicle;
Shimizu teaches ([0161]): "The driver's seat camera 21B is disposed facing a seating position of a driver's seat of the vehicle V1/ The driver's seat camera 21B photographs the driver seated in the driver's seat so as to be capable of person recognition." Shimizu further teaches ([0180]): "The driver's seat camera 21B takes a photograph so as to be capable of recognizing the face position of the driver relative to the vehicle V1... Alternatively, the driver's seat camera 21B takes a photograph so as to be capable of recognizing a change in the face position of the driver... The expression "face position of the driver" mentioned herein may be replaced with "position of the eyes of the driver"."
However, Shimizu does not outright teach receiving positioning signals transmitted from a GPS satellite, calculating a latitude and a longitude of the own vehicle as positional information based on positioning signals received, determining a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway based on the traveling direction of the roadway and the unparking direction, setting a detection range based on the check direction and determines whether or not at least one of the line of sight or the facing direction of the face of the driver is within the detection range so as to determine occurrence of the checking action, controlling a display, a speaker, or a vibrator disposed in the own vehicle to execute a notification action when determining that the checking action by the driver has not occurred, detecting a direction in which the driver tends to neglect checking safety, storing, in the memory, records associating the check direction, the direction information, and occurrence information showing whether or not the notification action has been occurred, calculating an accumulated value of a number of records in which the occurrence information shows that the notification action has been occurred, and the check direction and the direction information are consistent, and when the calculated accumulated value is equal to or more than a set number, giving an instruction to execute an action to notify the driver the direction in which the driver tends to neglect checking safety and a direction for which the driver has neglected checking safety, based on the direction in which the driver tends to neglect checking safety. Hampiholi teaches a driver distraction detection system, comprising:
a position information acquisition step of receiving positioning signals transmitted from a GPS satellite, and calculating a latitude and a longitude of the own vehicle as positional information based on positioning signals received;
Hampiholi teaches ([0034]): "A navigation subsystem 311 of in-vehicle computing system 200 may generate and/or receive navigation information such as location information (e.g., via a GPS sensor and/or other sensors from sensor subsystem 210)…" One of ordinary skill in the art would recognize that GPS is known to provide location information in the form of latitudinal and longitudinal coordinates.
a check direction determination step of determining a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway based on the traveling direction of the roadway specified by the roadway specification step and the unparking direction;
Hampiholi teaches ([0062]): "If, in another example, the driver data indicates that the driver's eye is looking in a direction other along the trajectory of the vehicle, for prolonged times (as derived from comparing with historical data at 510), it may be determined that the driver is distracted at 514." Hampiholi further teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Though the example provided by Hampiholi stipulates that the vehicle is stopped at a stop light, one of ordinary skill in the art would recognize that such an implementation would be readily modified to instead account for a vehicle stopped inside a parking spot. Such a situation is analogous, as the vehicles in both scenarios are stopped prior to beginning travel in a specified direction.
a check occurrence determination step of setting a detection range based on the check direction determined by the check direction determination step,
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example. However, if it is determined that the driver is not looking ahead, and that the vehicle is approaching a turn in the city at a high speed, then the severity rank is determined to be high, R=8, for example." Hampiholi further teaches ([0067]): "If it is determined that the driver is looking ahead, then the method 800 proceeds to 802, where it continues to receive and analyze data as explained earlier. If at 810, it is determined that the driver is not looking ahead, then the method 800 proceeds to 812, where it is checked if the vehicle is at a stop signal or in a garage, for example." Here, the detection range corresponds to the driver looking ahead; looking outside of this range indicates that the driver is not looking ahead.
and determining whether or not at least one of the line of sight or the facing direction of the face of the driver acquired by the direction information acquisition step is within the detection range so as to determine occurrence of the checking action;
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example. However, if it is determined that the driver is not looking ahead, and that the vehicle is approaching a turn in the city at a high speed, then the severity rank is determined to be high, R=8, for example." Hampiholi further teaches ([0067]): "If it is determined that the driver is looking ahead, then the method 800 proceeds to 802, where it continues to receive and analyze data as explained earlier. If at 810, it is determined that the driver is not looking ahead, then the method 800 proceeds to 812, where it is checked if the vehicle is at a stop signal or in a garage, for example." Here, the detection range corresponds to the driver looking ahead; looking outside of this range indicates that the driver is not looking ahead.
and a notification step of controlling a display, a speaker, or a vibrator disposed in the own vehicle to execute a notification action when determined by the check occurrence determination step that the checking action by the driver has not occurred;
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." Hampiholi further teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi even further teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..."
and a tendency detection step of detecting a direction in which the driver tends to neglect checking safety,
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514."
wherein, in the tendency detection step: records associating the check direction determined by the check direction determination step, the direction information acquired by the direction information acquisition step, and occurrence information showing whether or not the notification action has been occurred are stored in a memory;
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi further teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..." Hampiholi even further teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that the generated alert of Hampiholi would require at least temporary storage in the memory in order to provide the alert to the display subsystem 316. That is, the reception of the alert by the display subsystem 316 serves as an association that the notification action has occurred.
and an accumulated value of the number of records in which the occurrence information shows that the notification action has been occurred, and the check direction determined by the check direction determination step and the direction information acquired by the direction information acquisition step are consistent is calculated,
Hampiholi teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi further teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..." Hampiholi even further teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position (i.e., whether the check direction and the direction information are consistent).
and when the calculated accumulated value is equal to or more than a set number, an action to notify the driver the direction in which the driver tends to neglect checking safety and a direction for which the driver has neglected checking safety is executed, based on the direction in which the driver tends to neglect checking safety.
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." Hampiholi further teaches ([0066]): "As an example scenario, if it is determined that the driver is not looking ahead, indicating a visual distraction and that the vehicle is stopped at a traffic signal, then the severity rank assigned is low, say R=1, for example." Hampiholi even further teaches ([0051]): "If the severity rank R is in the first range (e.g., low), a visual alert may be indicated which may either be displayed in the display subsystem 316 of the head unit 304a and/or be sent out to any system capable of displaying the visual warning to the driver..." Hampiholi still further teaches ([0018]): “The distraction monitoring system may perform a different action (e.g., provide a visual alert, provide an audible alert, and/or perform a vehicle control) responsive to different levels of distraction severity, as different types of distractions may benefit from different types of warnings/responses. In this way, a driver may be alerted to his/her distraction in an appropriate manner based on an intelligent combination of the different types of data.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Hampiholi to provide receiving positioning signals transmitted from a GPS satellite, calculating a latitude and a longitude of the own vehicle as positional information based on positioning signals received, determining a check direction for which a driver of the own vehicle needs to do a checking action for checking safety before the own vehicle enters the roadway based on the traveling direction of the roadway and the unparking direction, setting a detection range based on the check direction and determines whether or not at least one of the line of sight or the facing direction of the face of the driver is within the detection range so as to determine occurrence of the checking action, controlling a display, a speaker, or a vibrator disposed in the own vehicle to execute a notification action when determining that the checking action by the driver has not occurred, detecting a direction in which the driver tends to neglect checking safety, storing, in the memory, records associating the check direction, the direction information, and occurrence information showing whether or not the notification action has been occurred, calculating an accumulated value of a number of records in which the occurrence information shows that the notification action has been occurred, and the check direction and the direction information are consistent, and when the calculated accumulated value is equal to or more than a set number, giving an instruction to execute an action to notify the driver the direction in which the driver tends to neglect checking safety and a direction for which the driver has neglected checking safety, based on the direction in which the driver tends to neglect checking safety. Shimizu and Hampiholi are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Hampiholi, as incorporating the check direction determination unit as disclosed by Hampiholi would advantageously allow for the determination that the driver of the vehicle is distracted, as recognized by Hampiholi ([0066]). On the whole, one would be motivated to incorporate the teachings of Hampiholi in order to address driver distractions in a timely manner, as recognized by Hampiholi ([0017]). Further, the implementation of Hampiholi advantageously provides the driver with an appropriate alert based on the level/kind of distraction ([0018]).

Regarding claim 7, Shimizu and Hampiholi teach the aforementioned limitations of claim 5. However, Shimizu does not outright teach acquiring, from the memory, records in which the check direction is the same as the check direction determined by the check direction determination unit is registered and changing the occurrence information of the records. Hampiholi further teaches:
in the tendency detection step: the records in which the check direction same as the check direction determined by the check direction determination step is registered are acquired from the memory when determined in the check occurrence determination step that the checking action by the driver has occurred;
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position.
and among the acquired records, the occurrence information of the records indicating that there is the notification action is changed to the occurrence information indicating that the notification action has been occurred when determined that the checking action by the driver is continuously occurred for a plurality of times for the check direction based on the acquired records.
Hampiholi teaches ([0062]): "As another example, the driver data may include position of the head. If it is determined that the position of the head is moving constantly by comparing with historical data at 510, which in one example, may be due to head nodding, it may be determined that the driver is distracted at 514." One of ordinary skill in the art would recognize that, in this implementation, head nodding would be represented in historical data as accumulated values of the number of records in which the driver is known to have their head position in an acceptable location and in which the driver is known to not have their head in an acceptable position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Hampiholi to further incorporate the teachings of Hampiholi to provide that the records in which the check direction same as the check direction determined by the check direction determination step is registered are acquired from the memory when determined in the check occurrence determination step that the checking action by the driver has occurred and among the acquired records, the occurrence information of the records indicating that there is the notification action is changed to the occurrence information indicating that the notification action has been occurred when determined that the checking action by the driver is continuously occurred for a plurality of times for the check direction based on the acquired records. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Hampiholi, as incorporating the check direction detection as disclosed by Hampiholi would advantageously allow for the determination that the driver of the vehicle is distracted, as recognized by Hampiholi ([0062]). On the whole, one would be motivated to incorporate the teachings of Hampiholi in order to address driver distractions in a timely manner, as recognized by Hampiholi ([0017]).

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Hampiholi in view of Baek (US 2016/0159397 A1).

Regarding claim 4, Shimizu and Hampiholi teach the aforementioned limitations of claim 1. Shimizu further teaches:
the processor acquires vehicle information of the own vehicle,
Shimizu teaches ([0063]): "The vehicle information gathering unit 42 acquires vehicle information, such as gear shift operation information of the vehicle V1, that serves as a parking start trigger or a parking end trigger from… various sensors sensing states of the vehicle V1."
and determines the unparking direction based on the determined parking direction.
Shimizu teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1. When the predicted movement direction can be determined, the display controller 48 may display the bird's-eye view video if the position of an adjacent vehicle located on the predicted movement direction side of the vehicle V1 has changed... The predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information." Thus, the predicted movement direction (i.e., the unparking direction) is determined based on the direction of movement in the parking lot (i.e., the determined parking direction).
However, neither Shimizu nor Hampiholi outright teach determining a parking direction of the own vehicle based on a car speed and operation position information of a shift lever included in the vehicle information. Baek teaches an automatic parking controlling apparatus and method, comprising:
determines a parking direction of the own vehicle based on a car speed and operation position information of a shift lever included in the vehicle information,
Baek teaches ([0010]): "In one general aspect, an automatic parking controlling apparatus of a vehicle includes: … a gradient angle calculating unit configured to calculate a gradient angle of a road surface by using a gradient of the vehicle and a degree to which the vehicle has slipped backwards according to a comparison between forward movement acceleration of the vehicle and a speed of the vehicle; a parking path calculating unit configured to calculate sequential turning paths for reverse perpendicular parking based on the calculated gradient angle of the road surface and the recognized parking space; and a control unit configured to control steering for reverse perpendicular parking according to the calculated sequential turning paths." Regardign the acceleration, Baek further teaches ([0043]): "...a degree to which the vehicle has slipped backwards, obtained by comparing engine acceleration and a speed of the vehicle, namely an engine torque value and a speed of the vehicle." Thus, the Examiner has interpreted an engine torque value to correspond to position information of a shift lever (e.g., an accelerator pedal position, as is commonplace in the art). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Hampiholi to incorporate the teachings of Baek to provide determining a parking direction of the own vehicle based on a car speed and operation position information of a shift lever included in the vehicle information. Shimizu, Hampiholi, and Baek are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Baek, as doing so advantageously provides a method for effective, safe parking of a vehicle in a parking space, as recognized by Baek ([0002]).

Regarding claim 8, Shimizu and Hampiholi teach the aforementioned limitations of claim 5. Shimizu further teaches:
a vehicle information acquisition step of acquiring vehicle information of the own vehicle,
Shimizu teaches ([0063]): "The vehicle information gathering unit 42 acquires vehicle information, such as gear shift operation information of the vehicle V1, that serves as a parking start trigger or a parking end trigger from… various sensors sensing states of the vehicle V1."
and the unparking direction is determined based on the determined parking direction.
Shimizu teaches ([0271]): "A predicted movement direction is a direction when the vehicle V1 exits the parked state in which the vehicle V1 will move after leaving the parking space P1. When the predicted movement direction can be determined, the display controller 48 may display the bird's-eye view video if the position of an adjacent vehicle located on the predicted movement direction side of the vehicle V1 has changed... The predicted movement direction may be acquired from an arrow or a sign indicating the direction of movement in the parking lot detected by applying the image processing to the video data acquired by the video data acquiring unit 41, or may be acquired from the navigation information." Thus, the predicted movement direction (i.e., the unparking direction) is determined based on the direction of movement in the parking lot (i.e., the determined parking direction).
However, neither Shimizu nor Hampiholi outright teach determining a parking direction of the own vehicle based on a car speed and operation position information of a shift lever included in the vehicle information. Baek teaches an automatic parking controlling apparatus and method, comprising:
wherein in the unparking direction determination step, a parking direction of the own vehicle is determined based on a car speed and operation position information of a shift lever included in the vehicle information,
Baek teaches ([0010]): "In one general aspect, an automatic parking controlling apparatus of a vehicle includes: … a gradient angle calculating unit configured to calculate a gradient angle of a road surface by using a gradient of the vehicle and a degree to which the vehicle has slipped backwards according to a comparison between forward movement acceleration of the vehicle and a speed of the vehicle; a parking path calculating unit configured to calculate sequential turning paths for reverse perpendicular parking based on the calculated gradient angle of the road surface and the recognized parking space; and a control unit configured to control steering for reverse perpendicular parking according to the calculated sequential turning paths." Regardign the acceleration, Baek further teaches ([0043]): "...a degree to which the vehicle has slipped backwards, obtained by comparing engine acceleration and a speed of the vehicle, namely an engine torque value and a speed of the vehicle." Thus, the Examiner has interpreted an engine torque value to correspond to position information of a shift lever (e.g., an accelerator pedal position, as is commonplace in the art). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Hampiholi to incorporate the teachings of Baek to provide determining a parking direction of the own vehicle based on a car speed and operation position information of a shift lever included in the vehicle information. Shimizu, Hampiholi, and Baek are each directed towards similar pursuits in the field of driver monitoring and driving assistance. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Baek, as doing so advantageously provides a method for effective, safe parking of a vehicle in a parking space, as recognized by Baek ([0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawabata et al. (US 7,924,171 B2) teaches a parking assist apparatus and method, including the estimation of the orientation of the parking space near the vehicle and the generation of a parking trajectory. Marti et al. (US 2015/0193664 A1) teaches detecting visual inattention based on eye convergence, applied particularly to the driver of a vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662